Title: Isaac Van Teylingen to the American Commissioners, 12 February 1778
From: Teylingen, Isaac van
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs!
Rotterdam le 12me. Fevrier 1778
Le Navire le Chester, et sa Cargaison, dont la proprieté sans aucune restriction ou dubieté quelquonque appartenoit aux Negocians Hollandois, aiant eté pris par un Corsaire Americain, et conduit à Charlestown, Les proprietaires ont pris La Liberté de s’addresser le 30me. d’octobre a vous Messieurs, et aiant eté Honorés d’une Reponse Claire et satisfaisante par votre Lettre du 10me. Novembre, ils ont de Nouveau Reclamé votre Protection, afin de tomber en main sures a Charlestown, a qui pouvoir Confier Leurs interrets. Par cette Lettre aussi bien que par une autre du 18me. Decembre, ils ont tachez de vous Convaincre de La Dureté et de L’injustice des procedés des Americains, qui aiant Renvoiés Leur Capitaine et Matelots, Leur avoient privés de La faculté de faire Reclamer leur Navire, et Cargaison; et meme si le tout seroit Relaché, ils se voioient par cette Conduite privés d’un Equipage suffisant pour Conduire Leur Navire dans nos Ports. Ces deux Lettres n’ont pas eu Le Meme sort que La premiere; etant restées sans reponce, ce qui afflige et desole les interessés, qui sur ma Sollicitation ont Confiés Leur argent et Marchandises a un de mes frères, qui se trouve dans La Baye d’Honduras dans L’Esperance d’en Retirer des Retours favorables; et Le traitement qu’ils ont Recus tant de la part des Anglois que des Americains, est extremmement dur. Aiant quelques mois d’avance Envoiés un Navire à St. Eustache, et de la a mon dit Frere, qui etoit Commandé par le Capitaine Hendrik ter Horst a eté pris et Relaché après par les Anglois, parce qu’aiant Epousé une femme de Philadelphe on soupconnoit sa Cargaison, Comme destinée pour les Ammericains. Présentement les Americains ont eu d’autre Soupcons, mon frere avoit expedier un Vaisseau pour faire les Retours dus aux interessés, les Americains je ne scai pas pourquoi L’ont Consideré Comme appartenant aux Anglois; et L’ont pris a leur Tour. Ainsi nos Negocians ne sont pas seulement demeurans en Hollande, mais tous Natifs Hollandois, se plaignent amerement de ce double dommage, qu’ils Ressentent sans L’avoir merités. J’ai L’Honneur d’être membre de La Regence de cette ville, et par Consequent des Etats d’Hollande, mes Citoyens ont eu la Bonté de vouloir Confier une partie de Leur fortune sur ma Demande à mon frere, et ils Reclament a Juste Titre mon adsistance dans un Cas aussi Malheureux que Celui-ci. Votre façon d’agir et votre politesse ne me font pas Craindre, que ma Lettre aura le meme Sort, que Leur deux dernierres, et Leur detail veridique qu’ils vous ont fait m’oblige de joindre a Leurs Representations les miennes. Leur Navire et Cargaison (pardonnez moi je vou Supplie cette Expression Messieurs) a eté pris Contre le Droit Naturel, et le droit des gens. Obliger Le Capitaine et Matelots de quiter la proprieté de Leurs Maitres, est oter le pouvoir aux propriétaires les Moyens de se procurer la Justice qui leur etoit due, et meme de faire Rentrer Cette proprieté dans Leur Sein. Car, qui aura la Complaisance de Conduire Ce Navire a Sa Destination, le Capitaine et les Matelots en etant otés? Je vous prie donc, Messieurs, de vouloir Considerer ces Circonstances dans toute Leur Etendue, et de procurer par votre protection un Dedommagement pour les pertes, que nos Negocians ont Souffertes et que selon toute aparences dans L’Etat ou le Navire et Cargaison se trouveront vraisemblablement, pourra bien mieux etre fait par une Remise en Espece, que par Le Renvoi d’un Navire sans doute Negligé et peut etre une Cargaison abimée. Je Reccomande, Messieurs, les interes de mes Concitoyens, et de mon frere a votre Equité et J’ai L’Honneur d’etre avec une Consideration Distinguée, Messieurs! Votre tres Humble et tres Obeissant Serviteur
Isc: Van Teylingen

P.S. Après avoir fini ma lettre, Mr. Dubbeldemutz vient de me communiquer la reponce du 3 Fevrier, dont vous l’avez honorée, et il chargera Mr. Dorsius de sa commission. Il attendra pourtant la reponce, que vous me ferez, Messieurs, dans l’esperance que l’exposition, que je viens de faire, pourra peut etre faciliter le dedommagement en especes au lieu de faire le reclame. Et il se pourroit très bien, que vous seriez deja instruit Messieurs, de la prise de ce navire, et de quelle facon on a traité cette affaire a charles town.

 
Notation: Van Teylingen 12. fevr. 1778.
